       Case 1:20-cv-01574-SKO Document 24 Filed 07/20/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GEORGE AVALOS,                                     No. 1:20-cv-01574-SKO
12                    Plaintiff,

13             v.                                        ORDER DIRECTING THE CLERK OF
                                                         COURT TO CLOSE THE CASE
14    OLIVEWOOD PLAZA TWO, LLC,
                                                         (Doc. 23)
15
                          Defendant.
16

17

18            On July 16, 2021, the parties filed a joint stipulation dismissing the action with prejudice.

19   (Doc. 23.) In light of the parties’ stipulation, this action has been terminated, see Fed. R. Civ. P.

20   41(a)(1)(A)(ii); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997), and has been

21   dismissed with prejudice. Accordingly, the Clerk of Court is directed to close this case.

22
     IT IS SO ORDERED.
23

24   Dated:     July 19, 2021                                    /s/ Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
25

26
27

28
